Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports first quarter results << Note to Editors: All figures shown in Canadian dollars unless otherwise noted. >> TORONTO, May 7 /CNW/ - Sun Life Financial Inc. (TSX/NYSE: SLF) reported a net operating loss of $186 million for the first quarter of 2009, compared with net operating income of $533 million in the same period last year. Fully diluted operating loss per share(1) was $0.33 compared to operating earnings per share of $0.93 in the first quarter of 2008, a decrease of $1.26. Results in the first quarter of 2008 include earnings of $43 million or $0.08 per share from the Company's 37% ownership interest in CI Financial, which the Company sold in the fourth quarter of 2008. The operating loss for the first quarter of 2009 does not include after-tax charges of $27 million for restructuring costs taken as part of the Company's actions to reduce expense levels and improve operational efficiency. Including restructuring costs recorded in the first quarter of 2009, the Company reported a net loss of $213 million or $0.38 per share. Results this quarter were impacted by reserve strengthening, net of hedging, of $325 million related to equity market declines, reserve increases of $167 million for downgrades on the Company's investment portfolio, and credit and equity impairments of $34 million and $42 million respectively.
